NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1



              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                       Submitted March 7, 2012*
                                        Decided March 7, 2012

                                               Before

                                 RICHARD A. POSNER, Circuit Judge

                                 DIANE P. WOOD, Circuit Judge

                                 JOHN DANIEL TINDER, Circuit Judge
          
No. 11‐1001

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Northern District of Illinois,
                                                     Eastern Division.
        v.
                                                     No. 10 CR 133‐1
FELIPE JESUS BARRERA‐CHAVEZ,
      Defendant‐Appellant.                           Rebecca R. Pallmeyer,
                                                     Judge.

                                              O R D E R

       Felipe Jesus Barrera‐Chavez, a Mexican citizen, pleaded guilty to reentering the
United States unlawfully after having been deported, see 8 U.S.C. § 1326(a). The district
court sentenced him to 62 months’ imprisonment, the middle of his guidelines range.
Barrera‐Chavez filed a notice of appeal, but his appointed lawyer believes the appeal is
frivolous and seeks to withdraw under Anders v. California, 386 U.S. 738, 744 (1967).
Barrera‐Chavez has not responded to counsel’s motion. See CIR. R. 51(b). We confine our


        *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 11‐1001                                                                                Page 2

review to the potential issues counsel identified in his facially adequate brief. See United
States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

       Counsel advises that Barrera‐Chavez does not wish to challenge his guilty plea, and
thus the lawyer appropriately omits discussion about the adequacy of the plea colloquy and
the voluntariness of the guilty plea. See United States v. Knox, 287 F.3d 667, 670–72 (7th Cir.
2002).

        Counsel considers whether Barrera‐Chavez might challenge his sentence but
properly concludes that any such challenge would be frivolous. The court adopted the
probation officer’s properly calculated guidelines range of 57 to 71 months, and counsel has
not identified any reason to disturb the presumption of reasonableness applicable to
Barrera‐Chavez’s within‐guidelines sentence. See Rita v. United States, 551 U.S. 338, 350–51
(2007); United States v. Moreno‐Padilla, 602 F.3d 802, 810 (7th Cir. 2010). The district court
adequately discussed the relevant sentencing factors under 18 U.S.C. § 3553(a), noting that
Barrera‐Chavez had already been removed three times and would be “sorely tempted to
recidivate,” and that this time he was caught after being pulled over for driving under the
influence (he was later convicted). The court reasonably found that these considerations
outweighed Barrera‐Chavez’s argument in mitigation that he would have been given an
opportunity to receive a lighter sentence in a jurisdiction with a “fast‐track” program,
see United States v. Lua‐Guizar, 656 F.3d 563, 568–69 (7th Cir. 2011); United States v. Guajardo‐
Martinez, 635 F.3d 1056, 1063 (7th Cir. 2011). The court also reasonably declined to give a
lower sentence based on the Sentencing Commission’s supposed failure to use empirical
data in creating a 16‐level enhancement for defendants who were previously removed for a
drug‐trafficking offense, see U.S.S.G. § 2L.1.2(b)(1)(A)(ii); United States v. Aguilar‐Huerta, 576
F.3d 365, 367–68 (7th Cir. 2009).

       We GRANT counsel’s motion to withdraw and DISMISS the appeal.